DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 7-18 and 30-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record is Puppi (WO2016067192), which discloses a method for applying noise-reducing elements to a tyre for vehicle wheels comprising: arranging a plurality of noise-reducing elements on a feeding belt movable along a predetermined feeding direction; transferring said at least two noise-reducing elements from said feeding belt on a service plane arranged downstream of said feeding belt along said feeding direction and having, on an upper surface thereof, a continuous film which supports a layer of adhesive material; applying said layer of adhesive material onto a lower surface of each of said at least two noise-reducing elements taking it from said continuous film; transferring one by one said at least two noise-reducing elements from said service plane to a conveyor belt arranged downstream of said service plane along said feeding direction; and positioning one by one said at least two noise-reducing elements on a radially inner surface of a tyre. While Puppi does disclose that the noise-reducing elements are abutted and aligned on the feeding belt (p24 L10-14), Puppi does not explicitly disclose the method steps of aligning at least two of said noise-reducing elements along said feeding direction on said feeding belt by pushing said at least two noise-reducing elements in abutment against a reference wall parallel to said feeding direction through a first pushing element moved in a direction perpendicular to said feeding direction and bringing said at least two noise-reducing elements into mutual contact along said feeding direction on said feeding belt while said at least two noise-reducing elements are being pushed against said reference wall by said first pushing element.
As claims 2-3, 5, 7-18 and 30-31 are directly/indirectly dependent on claim 1, they stand as allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p.9, filed 7 April 2022, with respect to the 35 USC 103 rejection have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 1 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749